Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Karen S. Canady on February 15, 2022.

2.	The application has been amended as follows: 

	In claim 1, step c), line 3 after “vimentin-positive hepatocyte CTCs per 4 ml blood are present in the sample”, --; and-- has been inserted; and then in the next line, 
	--(d) treating the subject for advanced or metastatic hepatocellular carcinoma when 2 or more vimentin-positive hepatocyte CTCs per 4 ml blood are present in the sample-- has been inserted.


	In claim 2, step (d), line 1 after “referring”, --and treating-- has been inserted.

	Claim 4 has been cancelled.

	In claim 6, step c), line 2 after “blood sample;”, “and” has been deleted; then in the next line, 
	--(d) assigning a status score that reflects the measured amount of vimentin-positive isolated hepatocyte CTCs per volume of blood sample; and-- has been inserted; and then in the next line, 
	“(d)” has been deleted and --(e)-- has been inserted therefor, before “treating the subject….”

In claim 12, preamble after “A kit”, --for detecting hepatocellular carcinoma recurrence or metastasis, the kit-- has been inserted.
In claim 12, part a), line 1 after “a set of capture antibodies, wherein the capture antibodies specifically bind”, --to-- has been inserted.
In claim 12, part a), line 3 after “(EpCAM)”, --expressed on hepatocyte circulating tumor cells (CTCs)-- has been inserted.
In claim 12, part b) after “an antibody that specifically binds”, --to-- has been inserted; and then after “vimentin”, --on captured hepatocyte CTCs-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Although Asialoglycoprotein receptor (ASGPR), cytokeratin (CK), Carbamoyl Phosphate Synthetase 1 (CPS1), Glypican-3 (GPC3), prominin-1 (CD133, AC133), clusterin, enolase-1 (ENO1), Epithelial cell adhesion molecule (EpCAM), and vimentin, with the use of CD45 as negative cell marker, have been shown to be expressed in liver cancer or hepatocellular carcinoma (HCC) in circulating tumor cells (CTCs), CTCs expressing the same primary tumor markers have been shown to present as biomarkers for several other cancer types; and enrichment of HCC CTCs has been limited to use of epithelial cell surface markers such as EpCAM as capture biomarker which are also used for capture of other cancer tumors including breast cancer and prostate cancer; and only 20-35% of HCCs express EpCAM. 
The prior art of record fails to teach or fairly suggest a method of quantitatively detecting HCC recurrence or metastasis by identifying a hepatocyte CTC subpopulation and counting the cells that harbor the epithelial to mesenchymal transition (EMT) vimentin-positive phenotype which Applicant has found to be highly directly associated with advanced or metastatic HCC and increased recurrence thereof; wherein the method comprises selectively capturing hepatocyte CTCs with a multimarker set/cocktail of capture antibodies that specifically bind to hepatocyte ASGPR, GPC3, and EpCAM to selectively isolate hepatocyte CTCs that express ASGPR, GPC3, and/or EpCAM; specifically contacting the captured/isolated hepatocyte CTCs with an antibody that specifically binds to vimentin to detect the captured/isolated hepatocyte CTCs that express vimentin; and measuring or quantitating the number vimentin-positive (Vim+) hepatocyte CTCs per 4 ml blood of the sample; wherein HCC .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 18, 2022